

116 S2365 RS: Health Care Access for Urban Native Veterans Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 388116th CONGRESS1st SessionS. 2365[Report No. 116–180]IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Udall (for himself, Mr. Moran, Mr. Tester, Mr. Rounds, Ms. Smith, Ms. Duckworth, Ms. Sinema, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 18, 2019Reported by Mr. Hoeven, without amendmentA BILLTo amend the Indian Health Care Improvement Act to authorize urban Indian organizations  to enter
			 into arrangements for the sharing of medical services and facilities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Health Care Access for Urban Native Veterans Act of 2019.
 2.Sharing arrangements with Federal agenciesSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended— (1)in subsection (a)(1), by inserting urban Indian organizations, before and tribal organizations; and
 (2)in subsection (c)— (A)by inserting urban Indian organization, before or tribal organization; and
 (B)by inserting an urban Indian organization, before or a tribal organization.December 18, 2019Reported without amendment